DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 07/18/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear how the processor can be configured to “remove the carbon dioxide…”. It is unclear if this is requiring that the processor controls the carbon dioxide adsorption filter to remove the carbon dioxide, or whether it is requiring the processor itself to be capable of removing the carbon dioxide. The current language seems to require that the processor itself remove the carbon dioxide. 
Regarding claim 10, it is unclear why the claim uses the method limitations “implemented” and “processed” rather than structural limitations, since the claim is drawn to a device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jong USPA 2018/0290104 A1 in view of Yamamoto USPA 2017/0197173 A1.
Regarding claim 1, Jong discloses an air purification device for purifying indoor air (Abstract), the air purification device comprising: a driving part configured to control a position of the air purification device (paragraph 16); a fan configured to circulate the indoor air (paragraph 19); the air purifier using a filter (claim 1: air purification implies some sort of filter) and a processor (Abstract: control unit) configured to: control the fan to circulate the indoor air through the filter (paragraph 19), control the driving part to control the position of the air purification device to an area that can support ventilation of the carbon dioxide absorbed into the carbon dioxide absorption filter (Abstract and paragraph 24: the position of the air purifier is controlled by the control unit based on air quality index; since “an area that can support ventilation isn’t defined, and area that the air purifier is moved to can be considered an area that can support ventilation)
Jong does not explicitly disclose a carbon dioxide absorption filter configured to absorb carbon dioxide from the indoor air; a filter reproduction part configured to discharge the carbon dioxide absorbed into the carbon dioxide absorption filter; and wherein the processor can control the filter reproduction part to discharge the carbon dioxide absorbed into the carbon dioxide absorption filter in the area. However, Jong does disclose that the sensor that detects contaminants can be a carbon dioxide concentration sensor (paragraph 17); therefore, since carbon dioxide is sensed to determine the quality of the air, the use of a carbon dioxide removal filter is either implied or made obvious by Jong. Furthermore, Yamamoto discloses a carbon dioxide adsorbent that is configured to absorb carbon dioxide from indoor air and then discharge the absorbed carbon dioxide (paragraphs 116-119; figures 1-3). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Jong so that the filter includes a CO2 absorption filter including a filter reproduction part configured to discharge the carbon dioxide absorbed into the carbon dioxide absorption filter and wherein the processor can control the filter reproduction part to discharge the carbon dioxide absorbed into the carbon dioxide absorption filter in the area, as taught by Yamamoto, for the purpose of allowing the removal of CO2 followed by regeneration of the CO2 sorbent for additional use. 
Regarding claim 2, Jong discloses a sensor configured to detect a concentration of the carbon dioxide in the indoor air (paragraph 17), wherein the processor is further configured to: based on the concentration of the carbon dioxide in the indoor air detected through the sensor being greater than or equal to a threshold concentration, control the fan to circulate the indoor air through the carbon dioxide absorption filter (paragraphs 19 and 39: the fan is controlled based on sensed values, which implies various thresholds; paragraph also discloses a threshold).
Regarding claim 3, Jong discloses a communication interface that sends information to an external device so that the information can be monitored (paragraph 43), but does not explicitly disclose that the carbon dioxide concentration data is also sent. Nevertheless, since Jong discloses that information can be transferred to an external device, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Jong so that the carbon dioxide concentration data is also sent, for the purpose of providing a user with additional information about the air quality. 
Regarding claims 5 and 6, Jong discloses sensing contamination information (paragraph 17). The contamination information is related to a user’s lifestyle and is also related to various seasons air quality data, since a user’s lifestyle would change the amount of contaminants in the air, and the season would also change the amount of contaminants in the air. Therefore, the limitations are met
Regarding claims 8 and 9, Jong does not explicitly disclose that the processor is further configured to: based on a current temperature being greater than or equal to a first threshold value, control the driving part to control the position of the air purification device to a sunlit area in which sunlight is detected that can support ventilation of the carbon dioxide absorbed into the carbon dioxide absorption filter by using solar heat, and based on the current temperature being greater than or equal to a second threshold value, control the filter reproduction part to discharge the carbon dioxide absorbed into the carbon dioxide absorption filter by generating heat or light, or wherein the processor is further configured to: based on detection of sunlight, control the driving part to control the position of the air purification device to a sunlit area in which the sunlight is detected that can support ventilation for removing the carbon dioxide absorbed into the carbon dioxide absorption filter by using the sunlight and solar heat, and based on detection of insufficient sunlight, control the filter reproduction part to remove the carbon dioxide absorbed into the carbon dioxide absorption filter by generating heat or light. However, Jong discloses that the control unit controls the air purifier to move to a position based on detected air quality (paragraph 16), and Yamamoto discloses that the carbon dioxide absorption material discharges absorbed carbon dioxide using a heater (paragraphs 116-119). Furthermore, since the use of solar energy/heat is generally well-known in the art to use for various purposes, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Jong so that based on a current temperature being greater than or equal to a first threshold value, control the driving part to control the position of the air purification device to a sunlit area in which sunlight is detected that can support ventilation of the carbon dioxide absorbed into the carbon dioxide absorption filter by using solar heat, and based on the current temperature being greater than or equal to a second threshold value, control the filter reproduction part to discharge the carbon dioxide absorbed into the carbon dioxide absorption filter by generating heat or light, or wherein the processor is further configured to: based on detection of sunlight, control the driving part to control the position of the air purification device to a sunlit area in which the sunlight is detected that can support ventilation for removing the carbon dioxide absorbed into the carbon dioxide absorption filter by using the sunlight and solar heat, and based on detection of insufficient sunlight, control the filter reproduction part to remove the carbon dioxide absorbed into the carbon dioxide absorption filter by generating heat or light
Regarding claim 10, Jong does not explicitly disclose that the carbon dioxide absorption filter is implemented with at least one material among zeolite, a metal organic framework (MOF), a covalent organic framework (COF), and a covalent organic polymer (COP), and a coating is processed on the at least one material with at least one of an amine series, KOH, or Li. Yamamoto does disclose the use of a lithium composite oxide as the CO2 absorption material (paragraph 93). Furthermore, the claimed absorbents are all well-known CO2 absorbents. It would have been obvious to utilize any of the known claimed absorbents since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jong USPA 2018/0290104 A1, in view of Yamamoto USPA 2017/0197173 A1, in further view of Kim USPN 8,496,737 B2.
Jong in view of Yamamoto is relied upon as above.
Regarding claim 4, Jong does not explicitly disclose a communication interface, wherein the processor is further configured to: receive sensing information of the concentration of the carbon dioxide in the indoor air from an external device through the communication interface, based on detecting the concentration of the carbon dioxide in the indoor air in the area is greater than or equal to the threshold concentration based on the sensing information, control the driving part to control the position of the air purification device to the area, and control the fan to circulate the indoor air through the carbon dioxide absorption filter in the area. Kim discloses a communication interface, wherein the processor is further configured to: receive sensing information of the concentration of the contaminants in the indoor air from an external device through the communication interface, based on detecting the concentration of the contaminants in the indoor air in the area is greater than or equal to the threshold concentration based on the sensing information, control the driving part to control the position of the air purification device to the area, and control the fan to circulate the indoor air through the filter in the area (see Kim column 3, lines 36). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Jong to include a communication interface, wherein the processor is further configured to: receive sensing information of the concentration of the contaminants in the indoor air from an external device through the communication interface, based on detecting the concentration of the contaminants in the indoor air in the area is greater than or equal to the threshold concentration based on the sensing information, control the driving part to control the position of the air purification device to the area, and control the fan to circulate the indoor air through the filter in the area, as generally taught by Kim, for the purpose of allowing the air purifier to travel to areas in the room that have high contamination levels in the air. 
Regarding claim 7, it is noted that the claim does not actually require a sensor that is attached to a window or a door, but rather requires that the processor be configured to receive information from a sensor attached to a window or a door. Therefore, the processor of Jong, as modified by Kim, would be structurally capable of determining whether ventilation will proceed and a ventilation area that can support ventilation based on information received from a sensing device attached to at least one of a window or a door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776